Title: To George Washington from Edmund Randolph, 4 May 1795
From: Randolph, Edmund
To: Washington, George


          
            The President of the United States.
            May 4th 1795
          
          The Secretary of State has the honor of submitting to the President of the United States a new case, which occurred during his absence, from the minister Resident of the United Netherlands.
          The documents, connected with the case, and now transmitted are as follows: 1. A commission from the States General of the United Netherlands to Jan Hendrick Christiaan Heineken, bearing date the 17th of September 1784, and constituting him Consul, in the Province of Pennsylvania and along the river Delaware to reside at Philadelphia. (No. 1.) 2. His recognition by Congress. (No. 2.). 3. The letters of credence to Mr P. F. Van Berckel, as minister Resident of the United Netherlands on the 1st August 1788. (No. 3). 4. The minister’s letter to the Secretary’s of State on the 18th of April 1795. (No. 4). 5 The Secretary’s answer on the 21st of the same month. (No. 5). 6 & 7. A second letter from the minister to the Secretary and also from the Secretary to the minister on the same day (Nos. 6 & 7.). 8. A third letter from the minister to the Secretary on the 22d of the same month (No. 8.) 9. The answer of the Secretary on the 23d of the same month (No. 9). 10. Another letter from the minister to the Secretary on the 25th of the same month. (No. 10.). 11. The letters of our ministers at Paris and the Hague, relative to the Revolution in Holland.
          The questions, disclosed by these papers, for the decision of the President, are.
          1. whether, Mr Van Berckel’s power, as minister Resident, enabled him to withdraw the Commission from Heineken?
          2. whether the President ought upon general principles to do any formal act for the revocation of the Exequatur?
          3. whether upon general principles he ought to cause the cessation of Heineken’s powers, privileges and immunities to be published; as the minister desires? and
          4. what influence the recent intelligence from Holland ought to have, upon this occasion?
          
          1. The minister does not pretend, in his letters, to any special authority to displace Consuls. His credentials make no reference to a superintendence of Consuls—he has exhibited no other indication of his functions: Heineken’s commission flows from the same source as his, and contains no subjection of the Consul to the deprivation of the minister.
          The relation between a minister and a Consul does not necessarily of itself convey to the former the power of removing the latter.
          If the application to the French minister had been, as the Dutch minister states, it would have formed no precedent; because the French minister had a special authority as Consul general. But the words of it go no farther, than to desire the interposition of his authority whatsoever it may be—Duplaine who had been appointed by Genet was removed, without a request to the French minister to remove him (see printed documents). The moderation of Government will always induce them to effect their object by mild means; and therefore if it should be at any time presumed to be best to require a minister having special consular powers, to remove a subordinate Consul, it does not involve an acknowledgment, that as mere minister, he may remove a Consul.
          2. The recognition, granted to Heineken, being under the Confederation, was a recommendation only to the Governors to issue the Exequatur. Had the Confederation continued, it would have been right to undeceive them, when the basis of the Exequatur is withdrawn. The change of form in the granting of the Exequatur from the Governors to the President makes no difference as to the propriety of some act, announcing the destruction of the former privileges of a Consul. For foreign ministers ought not to be permitted of themselves, and without the intervention of the Federal Executive to open a correspondence with any of the authorities in the United States, or to publish any acts of their own, in which our government is connected.
          3. Generally speaking therefore, it would be proper, when a consular commission is withdrawn by due authority, for this Government to publish, that the withdrawing of it has been duly notified; and that the Exequatur ceases of course.
          4. In this particular case, however, it would seem, that we ought to avoid acting at all. It is true, that the complete revolution has

not been announced to us. But Mr Monroe’s and Mr Adams’s letters render the revolution unquestionably complete before this time; and Mr Adams States, that four of the seven Provinces had already consummated this work. At this moment time is to be gained at any rate, for reasons, which need not be enumerated. But there is a substantial inquiry to be made in the first place into the minister’s powers; with a caution, not to preclude the Government, if it should be even satisfied with his powers, from declining to act afterwards.
          
            Edm: Randolph
          
        